In re Billy Henderson and Frank Matthew, applying for supervisory writs, Criminal District Court, No. 251-487, Orleans Parish.
Granted. From the transcript of his remarks at sentencing, it is unclear whether the trial judge was aware of his sentencing alternatives at the time but chose not to exercise them in that particular ease. Accordingly, the sentences of relators are va-*468catea and this case is remanded to the trial court for resentencing in accord with the law.
WATSON, J., dissents from the order.